Exhibit 10.1

AMENDMENT NUMBER ELEVEN TO CREDIT AGREEMENT AND WAIVER

This AMENDMENT NUMBER ELEVEN TO CREDIT AGREEMENT AND WAIVER (this “Amendment”)
is entered into as of November 2, 2007, by the lenders identified on the
signature pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”; and together with the Lenders, the “Lender Group”), BUCA, INC., a
Minnesota corporation (“Parent”), and each of Parent’s Subsidiaries identified
on the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), with reference to the
following:

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers has advised the Lender Group that Borrowers have failed to
comply with Section 6.16(a)(i) of the Credit Agreement by permitting EBITDA as
of the last day of the 12 month period ending September 30, 2007 to be less than
$7,500,000 (the “Designated Event of Default”);

WHEREAS, Borrowers have requested that the Lender Group agree to certain
amendments to the Credit Agreement, as set forth herein; and

WHEREAS, upon the terms and conditions set forth herein, the Lender Group is
willing to accommodate Borrowers’ requests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

 

2. Amendments to Credit Agreement.

 

  (a) Section 6.16(a)(i) of the Credit Agreement is hereby amended by replacing
the reference to “$9,100,000” contained in the fourth row of the table contained
therein for the 12 month period ending December 30, 2007 with “$5,695,000”.

 

  (b) Section 6.16(a)(ii) of the Credit Agreement is hereby amended by replacing
the reference to “1.25:1.00” contained in the thirteenth row of the table
contained therein for the 12 month period ending December 30, 2007 with
“1.00:1.00”.



--------------------------------------------------------------------------------

  (c) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “EBITDA” as follows:

““EBITDA” means, with respect to any fiscal period, in each case as determined
in accordance with GAAP, Parent’s and its Subsidiaries’ consolidated net
earnings (or loss), minus extraordinary gains and interest income for such
period, plus:

(a) interest expense, income taxes, depreciation and amortization, and
Restaurant Pre-Opening Expenses for such period;

(b) for fiscal year 2005 through and including fiscal year 2006 only, legal fees
and disbursements incurred in connection with any of the Investigations, charges
relating to the reimbursement of witnesses in any of the Investigations, and
fees and disbursements of forensic accountants retained by the Borrowers in
connection with any of the Investigations, in an aggregate amount not to exceed
$3,000,000 (the “Investigations Expenses”);

(c) for any fiscal year after fiscal year 2004 through and including fiscal year
2006, charges not to exceed $1,000,000 (inclusive of legal fees and
disbursements) in the aggregate for amounts, if any, in excess of the remaining
reserve therefor paid during such period under the settlement of the Class
Action Lawsuit;

(d) any non-cash asset impairment charges or fixed asset additions for
restaurant properties that have previously been impaired, in each case in
accordance with FASB 144 (to the extent having been deducted in the calculation
of net earnings (loss) for such period);

(e) for the fourth fiscal quarter of fiscal year 2005 and each fiscal year
thereafter, any charges related to FIN 47 in amount not to exceed $359,857 for
the fourth fiscal quarter of fiscal year 2005 and $210,000 for each fiscal year
thereafter;

(f) for fiscal year 2006 and each fiscal year thereafter, any charges related to
FASB 123;

(g) any non-recurring store closure expenses and lease termination charges for
such period related to any store closures; and



--------------------------------------------------------------------------------

(h) for the third fiscal quarter of fiscal year 2007, asset write-off and
renovation expenses related to the store located at 855 Howard Street, San
Francisco, CA 94103 in an aggregate amount not to exceed $700,000;

provided that any reversal (or reimbursement) of charges set forth in the
foregoing clauses (b) through (h) shall not be included in (and, as applicable,
subtracted from) EBITDA.”

 

3. Waiver of Designated Events of Default. Subject to the satisfaction by
Borrowers of the conditions precedent set forth in Section 4 herein, and
anything in the Credit Agreement to the contrary notwithstanding, the Lender
Group hereby waives the Designated Event of Default; provided, however, nothing
herein shall be deemed a waiver with respect to any other future failure of
Borrowers to comply fully with any provision of the Credit Agreement or any
other provision of any Loan Document. This waiver shall be effective only for
the Designated Event of Default, and in no event shall this waiver be deemed to
be a waiver of enforcement of any of the Lender Group’s rights with respect to
any other Defaults or Events of Default now existing or hereafter arising.
Nothing contained in this Amendment nor any communications between any Borrower
and any member of the Lender Group shall be a waiver of any rights or remedies
any member of the Lender Group has or may have against Borrowers, except as
specifically provided herein. Except as specifically provided herein, each
member of the Lender Group hereby reserves and preserves all of its rights and
remedies against Borrowers under the Credit Agreement and the other Loan
Documents.

 

4. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

 

  (a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

 

  (b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.

 

  (c) Borrowers shall have paid to Agent, for WFF’s sole and separate account,
an amendment fee of $75,000 (the “Eleventh Amendment Fee”), which Eleventh
Amendment Fee shall be fully earned (and non-refundable) and paid in full on the
date hereof by charging such fee to Borrowers’ Loan Account.

 

  (d) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement, as amended hereby, and the other Loan
Documents shall be true and correct in all material respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).



--------------------------------------------------------------------------------

  (e) After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing on the date hereof, nor shall result from
the consummation of the transactions contemplated herein.

 

  (f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof by any Governmental Authority against any Borrower, any Guarantor, Agent,
or any Lender.

 

5. Release. Each Borrower hereby waives, releases, remises and forever
discharges each member of the Lender Group, each of their respective Affiliates,
and each of their respective officers, directors, employees, and agents
(collectively, the “Releasees”), from any and all claims, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which any Borrower ever had from the beginning of the
world, or now has against any such Releasee which relates, directly or
indirectly, to the Credit Agreement or any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan Document, or to the lender-borrower relationship evidenced by the
Loan Documents. As to each and every claim released hereunder, each Borrower
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, each Borrower
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

6. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of outside counsel to each member of the
Lender Group) in connection with the preparation, execution and delivery of this
Amendment and all agreements and documents executed in connection herewith and
the review of all documents incidental thereto.

 

7.

Representations and Warranties. Each Borrower represents and warrants to the
Lender Group that (a) the execution, delivery, and performance of this Amendment
and the Credit Agreement, as amended hereby, (i) are within its corporate or
limited partnership powers, (ii) have been duly authorized by all necessary
corporate or limited partnership action on its part, and (iii) are not in
contravention of any law, rule, or regulation



--------------------------------------------------------------------------------

 

applicable to it, or any order, judgment, decree, writ, injunction, or award of
any arbitrator, court, or Governmental Authority binding on it, or of the terms
of its Governing Documents, or of any material contract or undertaking to which
it is a party or by which any of its properties may be bound or affected;
(b) each of this Amendment and the Credit Agreement, as amended hereby, are
legal, valid and binding obligations of each Borrower, enforceable against each
Borrower in accordance with their respective terms (except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors rights generally);
and (c) after giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing on the date hereof.

 

8. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

 

9. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of Amendment by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

10. Effect on Loan Documents.

 

  (a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Agent or any Lender under the Credit Agreement
or any other Loan Document. The waivers, consents, and modifications herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.

 

  (b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.



--------------------------------------------------------------------------------

  (c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

 

  (d) This Amendment is a Loan Document.

 

11. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BUCA, INC.

a Minnesota corporation

By:  

Richard G. Erstad

Title:   General Counsel

BUCA RESTAURANTS, INC.

a Minnesota corporation

By:  

Richard G. Erstad

Title:   Secretary

BUCA TEXAS RESTAURANTS, L.P.

a Texas limited partnership

By:  

Buca Restaurants, Inc.,

its general partner

  By:  

Richard G. Erstad

  Title:   Secretary

BUCA (KANSAS), INC.

a Kansas corporation

By:  

Richard G. Erstad

Title:   Secretary

BUCA RESTAURANTS 2, INC.

a Minnesota corporation

By:  

Richard G. Erstad

Title:   Secretary

BUCA (MINNEAPOLIS), INC.

a Minnesota corporation

By:  

Richard G. Erstad

Title:   Secretary



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC.

a California corporation, as Agent and as a Lender

By:  

/s/ Kelly Walsh

Title:   Vice President